Citation Nr: 1506787	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2010 rating decision, the RO granted the Veteran service connection for PTSD and assigned a 30 percent evaluation effective June 2, 2009.  In the January 2012 rating decision, the RO, inter alia, denied a TDIU.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for additional development for the issues of entitlement to an increased initial rating for PTSD and entitlement to a TDIU.  See 38 U.S.C.A. § 5013A (West 2014); 38 C.F.R. § 3.159 (2014).

Regarding the PTSD rating claim, in a September 2013 statement, the Veteran's representative essentially contends that a September 2011 VA PTSD examination is inadequate because the examiner did not consider a May 2013 letter submitted by the Veteran.  The Veteran's May 2013 letter includes the Veteran's contentions that he lacks motivation, cannot focus, feels reclusive, and was fired from several jobs.  In that letter, the Veteran also suggests that his PTSD caused the erosion of his marriage and the loss of his children's respect.

The Veteran's representative also asserts, in an April 2013 statement, that the RO failed to consider the Veteran's February 2012 lay statement contending that his PTSD limits his ability and desire to continue seeking employment.  The Veteran's February 2012 lay statement also asserts that prior to joining the family business, he was fired from several jobs and that the Veteran attends a Vietnam veterans group at the Vet Center in Ft. Lauderdale.  As the records from that Vet Center may be pertinent to the Veteran's claims and do not appear to be currently associated with the claims file, they should be requested on remand.

Furthermore, because the last VA examination was conducted in September 2011, and because the disability may have increased in severity, the Board finds it necessary to remand the claim for a new VA examination to consider the Veteran's statements regarding the effects of his PTSD on his social and occupational functioning and to determine the current nature of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Turning to the TDIU claim, as the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

In light of the remand and because the September 2011 VA PTSD examiner noted that the Veteran has ongoing treatment at the Broward County VA Outpatient Clinic, any such VA medical records should be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's VA treatment records, to include records from the Broward County VA Outpatient Clinic and the Vet Center in Ft. Lauderdale.  If any requested records are unavailable, then the file should be annotated as such, and the appellant should be so notified.

2.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the Veteran's PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

3.  Thereafter, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment, to include consideration of the Veteran's lay statements.

The Veteran is currently service connected for the following disabilities: PTSD (30 percent), hearing loss (10 percent), tinnitus (10 percent), and erectile dysfunction associated with PTSD (zero percent).

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation, to include consideration of the Veteran working in the family business, i.e., a protected work environment.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claims for entitlement to an increased initial rating for PTSD and entitlement to a TDIU should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

